Case 2:19-cv-05590-PA-KK Document 62 Filed 03/23/21 Page 1 of 2 Page ID #:309



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.      CV 19-5590-PA (KK)                                     Date: March 23, 2021
    Title: Kirk Harris v. T. Engels,1 et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                               Not Reported
                  Deputy Clerk                                            Court Reporter


        Attorney(s) Present for Petitioner:                    Attorney(s) Present for Respondent:
                  None Present                                             None Present

Proceedings:        Order to Show Cause Why Action Should Not Be Dismissed for Failure to
                    File a Status Report

         On June 26, 2019,2 Plaintiff, an inmate at California State Prison – Los Angeles County
(“CSP-LAC”), filed a Complaint pursuant to 42 U.S.C. § 1983. ECF Docket No. (“Dkt”) 1. The
sole claim remaining in the Complaint alleges denial of access to courts against defendants T.
Engles, A. Porter, E. Rocke, and A. Friedman (collectively, “Defendants”), who are psychologists
and librarians at CSP-LAC. See dkt. 12. On October 5, 2020, Defendants filed an Answer. Dkts.
54, 55.

        On October 6, 2020, the Court issued a Case Management and Scheduling Order, which
required, among other things, the parties to file and serve a status report no later than March 8,
2021. Dkt. 56 at 3. On March 8, 2021, defendants Rocke, Friedman, and Porter filed a status
report. Dkt. 61. As of this date, Plaintiff and defendant Engles have not filed a status report as
required by the Case Management and Scheduling Order.


1
       Although Plaintiff named “T. Engels” as a defendant, it appears the correct spelling of
defendant’s name is “T. Engles.” See dkt. 55.
2
         Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted); Douglas v. Noelle, 567 F.3d 1103,
1107 (9th Cir. 2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se prisoners”). While
Plaintiff would be entitled to the benefit of the mailbox rule, the Court will use the date the Court
received the Complaint as the filing date for purposes of this Order because the Complaint is undated.

    Page 1 of 2                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk dsb for dt
Case 2:19-cv-05590-PA-KK Document 62 Filed 03/23/21 Page 2 of 2 Page ID #:310



      Accordingly, on or before April 6, 2021, Plaintiff and defendant Engles are ORDERED
TO SHOW CAUSE in writing why they have failed to file a status report as required by the Case
Management and Scheduling Order.

      Plaintiff is cautioned that failure to timely file a response to this Order may result in a
recommendation that this action be dismissed without prejudice for his failure to comply
with Court orders and failure to prosecute. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk dsb for dt
